Citation Nr: 0738829	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L. S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the New Orleans, Louisiana 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The veteran has since relocated, and 
his case is being handled by the Waco, Texas RO.

The veteran's claims file contains notations that it was 
reconstructed after it sustained water damage.  Some 
documents in the claims file refer to other claims-related 
documents that are not in the reconstructed file.  The Board 
will consider the pending claim based on the evidence of 
record, and the information that can be inferred from the 
available evidence.

Several times between 2000 and 2003, the veteran submitted 
claims for service connection for PTSD.  The RO denied those 
claims in rating decisions dated in November 2000, June 2001, 
December 2001, and May 2003.  In all or most instances, less 
than a year after each denial, the veteran submitted either a 
new claim or a notice of disagreement with the denial.  The 
available records leave a question as to whether any of the 
rating decisions became final.  The Board concludes that the 
issue before the Board is a claim, on the merits, for service 
connection for PTSD.

In September 2006, the veteran submitted a claim for service 
connection for a back disability, claimed as secondary to 
disabilities of the left hip and left knee.  The RO has not 
yet addressed that claim; and the Board refers the claim to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that he developed PTSD as a result of 
traumatic experiences during service.  The Board will remand 
the case for the development of additional relevant evidence.

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran has reported several stressors, 
including serving on the gun crew of a ship engaged in combat 
with enemy forces in Vietnam.  The veteran's service 
separation record documents that he received the Combat 
Action Ribbon.  Thus, his testimony is sufficient to 
establish the occurrence of the in-service stressors.  

VA mental health professionals who have examined and treated 
the veteran have provided different opinions as to whether 
the veteran has PTSD, and whether his current mental disorder 
is related to traumatic experiences during service.  In the 
reports of VA examinations in October 2001 and May 2003, the 
examiners did not find that the veteran had PTSD.  In July 
2004, a VA examiner stated that the veteran had anxiety 
disorder with PTSD features, but that his mental disorders 
were not specific to events during his service.  In July 
2007, a VA examiner concluded that the veteran had PTSD, but 
the examiner did not explicitly indicate whether the PTSD was 
attributable to events during the veteran's service.  The 
Board will remand the case for a VA psychiatrist to review 
the veteran's file and examine the veteran.  The psychiatrist 
will be asked to clarify whether the veteran's condition can 
be diagnosed as PTSD.  If the psychiatrist finds that the 
veteran has PTSD, the psychiatrist will be asked to indicate 
whether the current PTSD is reasonably attributable to the 
veteran's experiences in service, particularly service on a 
gun crew on a ship that engaged in combat.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA psychiatric examination to clarify 
the diagnosis and likely etiology of any 
current mental disorder.  The examiner 
must be provided with the veteran's claims 
file for review.  After examining the 
veteran and reviewing the claims file, the 
examiner should clarify whether the 
veteran has a mental disorder that can be 
diagnosed as PTSD.  If the psychiatrist 
finds that the veteran has PTSD, the 
psychiatrist should indicate whether it is 
at least as likely as not that the 
veteran's PTSD is attributable to the 
veteran's experiences in service, 
including service on a gun crew on a ship 
that engaged in combat.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



